     Case: 1:18-cv-04671 Document #: 21 Filed: 10/29/18 Page 1 of 1 PageID #:205

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

West Bend Mutual Insuance Company
                                           Plaintiff,
v.                                                        Case No.: 1:18−cv−04671
                                                          Honorable Frederick J. Kapala
Melchor Martinez, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 29, 2018:


        MINUTE entry before the Honorable Iain D. Johnston: Before the Court is the
plaintiff's motion for entry of an order of default [20] against defendant Melchor Martinez
d/b/a/ A Affordable Tree Service. According to exhibits to the motion, Mr. Martinez was
served on 9/13/2018 by leaving a copy of the summons and complaint with his wife in
their home. Dkt. 20 at Ex. D. To date, Mr. Martinez has not answered or appeared.
According to counsel's affidavit, the defendant is not an infant, incompetent, or in the
military. Id. at Ex. E. Accordingly, the motion for entry of an order of default [20] is
granted, and the Clerk is directed to enter an order of default against defendant Melchor
Martinez d/b/a/ A Affordable Tree Service under Fed. R. Civ. P. 55(a). The joint written
status report on how the parties that have appeared propose proceeding remains due
10/31/2018. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
